Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about May 13, 1993, which granted plaintiffs’ motion to amend the complaint to add a cause of action for wrongful death, unanimously affirmed, without costs.
We agree with the IAS Court that the motion papers, which included, inter alia, an affirmation by an obstetrician-gynecologist that various acts and omissions of defendants at the time of decedent’s birth constituted malpractice, and were a proximate cause of plaintiff’s decedent’s brain damage and eventual death, constituted a sufficient evidentiary showing to support the added cause of action for wrongful death (see, CPLR 3025 [b]; cf., McGuire v Small, 129 AD2d 429). Concur—Murphy, P. J., Wallach, Kupferman and Williams, JJ.